Citation Nr: 0301018	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-09 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim for service connection for bronchitis.  

2.  Entitlement to service connection for varicose veins 
on the right.  

3.  Entitlement to a disability evaluation in excess of 
zero percent for hemorrhoids. 

4.  Entitlement to a disability evaluation in excess of 20 
percent for Pellegrini-Stieda of the left knee. 

5.  Entitlement to a disability evaluation in excess of 20 
percent for varicose veins on the left. 

(The issues of service connection for bronchitis, a heart 
disorder, and peripheral vascular disease will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in April 
1999 of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey, (the RO) which denied 
entitlement to increased evaluations for the left knee 
disability, varicose veins of the left leg, and 
hemorrhoids; denied entitlement to service connection for 
varicose veins of the right leg, bilateral peripheral 
vascular disease, and a heart disorder; and determined 
that new and material evidence had not been submitted to 
reopen the claims for service connection for bronchitis.  

In a September 2001 determination, the RO determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for bronchitis.  The RO 
adjudicated the issue of entitlement to service connection 
for bronchitis and denied the claim.  Even though the RO 
reopened the claim for service connection for bronchitis, 
the Board still must initially determine whether new and 
material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board must address the question of new and material 
evidence in the first instance because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  
Barnett; Hickson v. West, 11 Vet. App. 374, 377 (1998).  
Thus, the Board will first determine whether new and 
material evidence has been submitted.  If new and material 
evidence has been received, the Board will reopen the 
claim and consider entitlement to service connection for 
bronchitis on the merits.

The Board is undertaking additional development with 
respect to the issues of service connection for 
bronchitis, a heart disorder, and peripheral vascular 
disease pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing these issues.  

In September 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  In an August 1949 decision, the RO denied entitlement 
to service connection for bronchitis.         

2.  The evidence added to the record since the August 1949 
rating decision is new, and when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merit of the claim of service connection for 
bronchitis.     

3.  The veteran's varicose veins of the right leg are not 
related to service and were first manifested several years 
after service.
  
4.  The service-connected hemorrhoids are principally 
manifested by subjective complaints of pain, intermittent 
bleeding, and slight tenderness; there is no objective 
evidence of large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue or persistent bleeding, 
secondary anemia or fissures.

5.  The service-connected Pellegrini-Stieda of the left 
knee is principally manifested by complaints of pain and 
findings of instability, tenderness, marked atrophy of the 
quadriceps muscle, and marked crepitus which is productive 
of moderate impairment and there is evidence of 
degenerative joint disease of the left knee with slight 
limitation of motion and painful motion; there is no 
evidence of severe impairment of the left knee.    

6.  The service-connected varicose veins of the left leg 
are principally manifested by persistent edema, 
pigmentation, and pain with walking.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 1949 
rating decision is new and material; thus, the claim of 
entitlement to service connection for bronchitis is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2002).  

2.  Varicose veins of the right leg were not incurred in 
or aggravated by active service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

3.  The criteria for a disability evaluation in excess of 
zero percent for hemorrhoids have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2002). 

4.  The criteria for a disability evaluation in excess of 
20 percent for Pellegrini-Stieda of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5257 (2002). 

5.  The assignment of a separate 10 percent evaluation for 
arthritis of the left knee is warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

6.  The criteria for a 40 percent rating for varicose 
veins of the left leg have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  The veteran was afforded VA 
examinations in 1998, 1999 and 2002 to determine the 
nature and extent of the service-connected hemorrhoids, 
left knee disability, and varicose veins of the left leg.  
The nonservice-connected varicose veins of the right leg 
were examined as well.  VA treatment records dated from 
1994 to 2001 are associated with the claims folder.  The 
veteran submitted medical records and medical statements 
in support of his claim.  

The veteran was afforded a hearing before the Board in 
September 2002.  The veteran and his representative have 
been provided with a statement of the case and a 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a 
letter dated in April 2001, the RO notified the veteran of 
the evidence needed to substantiate his claims and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The 
veteran and his representative submitted some additional 
evidence in support of his claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board finds that the VA notified 
the veteran and the veteran's representative of the 
information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate 
the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety 
(90) or more days during a period of war or after December 
31, 1946, and if cardiovascular disease became manifest to 
a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a 
service- connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).

Increased ratings

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 7120, varicose veins, varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery warrants a 10 percent rating.  A 20 
percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating is warranted for varicose 
veins with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for varicose veins with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for varicose veins with 
massive, board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2002). 

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is 
assigned for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  
A 20 percent disability evaluation is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2002).

Under Diagnostic Code 5257 (other impairment of the knee: 
recurrent subluxation or lateral instability), a 10 
percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined 
and not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the 
knee to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 
a 10 percent evaluation, limitation of extension to 15 
degrees warrants a 20 percent evaluation, and limitation 
of extension to 20 degrees warrants a 30 percent 
evaluation.  Limitation of extension of the knee to 30 
degrees warrants a 40 percent evaluation and limitation of 
extension of the knee to 45 degrees warrants a 50 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of 
the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II (2002).

VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
See VAOPGCPREC 23-97.  VA General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already 
rated under [Diagnostic Code] 5257, the veteran 
must also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in order to 
obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, 
there is no additional disability for which a 
rating may be assigned." 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under 
Diagnostic Code 5260 or Diagnostic Code 5261; rather, such 
limited motion must at least meet the criteria for a zero-
percent rating.  In the alternative, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis 
that is productive of actually painful motion due to 
unstable or malaligned joints due to healed injury, the 
disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  Precedent opinions of the 
VA General Counsel are binding on the Board.  See 38 
U.S.C.A. § 7104(c).

The evaluation of a service-connected disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

New and Material Evidence

Rating actions from which an appeal is not perfected 
become final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  The governing regulations provide that 
an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and 
material evidence is presented. Pursuant to 38 U.S.C.A. 
§ 5108, the Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or 
secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bronchitis.

In an August 1947 rating decision, the RO denied the claim 
for service connection for bronchitis on the basis that 
there was no evidence of a current diagnosis of 
bronchitis.  The veteran was notified of this decision 
September 1947 and he did not file a timely appeal.  The 
RO again adjudicated the issue of entitlement to service 
connection for bronchitis in August 1949.  The claim was 
denied on the basis that there was no evidence that the 
veteran currently had chronic bronchitis.  The veteran was 
notified of the determination in August 1949 and he did 
not file a timely appeal.  The August 1949 decision became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, the VA must reopen the claim 
and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 
1991).

The evidence submitted since the August 1949 rating 
decision includes an August 1998 statement by Dr. W., a 
December 2000 medical record, and the veteran's testimony 
at a hearing before the Board in September 2002.  In the 
August 1998 statement, Dr. W. indicated that the veteran 
had been under his care for several years and the veteran 
had developed chronic bronchitis ever since his 
experiences in World War II.  Dr. W. stated that the 
chronic bronchitis has given the veteran a chronic cough 
which requires antibiotic treatment four or five times a 
year.  The December 2000 medical record reflects a 
diagnosis of bronchitis.  

At the hearing before the Board in September 2002, the 
veteran indicated that the chronic bronchitis started in 
service.  He stated that the bronchitis had gotten worse 
the past 8 or 9 years.  
     
The Board finds the 1998 statement by Dr. W. and the 
December 2000 medical record to be new and material 
evidence.  The Board finds that this evidence is new 
because it had not been previously submitted to agency 
decisionmakers, and is neither cumulative or redundant. 

The Board finds that this evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran 
currently has chronic bronchitis which first manifested in 
service or is related to service.  As noted above, the 
reason for the denial of the initial claim for service 
connection was that there was no evidence of a current 
diagnosis of chronic bronchitis.  The newly submitted 
evidence establishes that the veteran currently has 
chronic bronchitis which may be associated with service.  
The Board notes that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus, 
supra.  The Board also notes that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Hodge, supra.  

Thus, the Board finds this evidence to be new and material 
evidence and the claim is reopened.   

Entitlement to service connection for varicose veins of 
the right leg

The veteran contends that he has always had varicose veins 
of both legs, since service.  Service connection has been 
in effect for varicose veins of the left leg since 
November 1945.    

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for varicose veins of the right leg.   

Review of the service medical records reveals that upon 
enlistment examination in February 1941, examination of 
the cardiovascular system and lower extremities was 
normal.  The October 1945 separation examination report 
indicates that the cardiovascular system was normal.  
Varicose veins of the right leg were not diagnosed or 
detected in service.  

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of varicose veins of the right leg 
soon after service separation.  There is no competent 
evidence of a manifestation of varicose veins of the right 
leg until many years after service separation in October 
1945.  Thus, service connection for varicose veins of the 
right leg is not warranted.

VA examination reports dated in 1947 and 1949 do not 
reflect any findings of varicose veins on the right, 
although the varicose veins on the left were noted.  The 
record shows that the 1995 VA examination report indicates 
that the veteran had mild varicosities on the right.  A 
December 1998 VA examination report reflects a diagnosis 
of moderate varicose veins.  A January 1999 VA examination 
report indicates that the veteran had moderate to severe 
varicosities of both lower extremities.  A February 2002 
VA examination report indicates that the veteran had 
varicose veins on the right.  The veteran has not 
submitted any medical evidence relating the varicose veins 
on the right with the veteran's period of service or to a 
service-connected disability.  There is no medical 
evidence of record which associates the varicose veins on 
the right to service.  

The veteran's own implied assertions that his varicose 
veins on the right were manifested in service are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as 
to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran has not submitted any medical evidence to support 
his contentions.  As noted above, the medical evidence of 
record, particularly the service medical records and 
separation examination and VA examinations in 1947 and 
1949, establishes that the veteran did not have varicose 
veins of the right leg in service or soon after service.   

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), 
the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability.  In the present case, the veteran has 
not submitted evidence of a connection between the 
veteran's service and his varicose veins on the right 
which were manifested almost 50 years after service 
separation.    

Therefore, for the reasons discussed above, the Board 
finds that service connection for varicose veins on the 
right is not warranted, since there is no evidence of a 
relationship between the current varicose veins of the 
right leg and service.  The Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for varicose veins 
on the right leg.  The claim is therefore denied

Entitlement to a disability evaluation in excess of zero 
percent for hemorrhoids

The RO assigned a zero percent evaluation to the veteran's 
service-connected hemorrhoids under the provisions of 
Diagnostic Code 7336, pertaining to external and internal 
hemorrhoids. 

After a careful review of the evidence of record, and for 
the reasons expressed below, the Board finds that the 
evidence of record does not demonstrate, or more nearly 
approximate, the requisite objective manifestations for 
the assignment of a compensable disability evaluation for 
the service-connected hemorrhoids under Diagnostic Code 
7336.

The medical evidence of record establishes that the 
veteran has intermittent hemorrhoids and complaints of 
intermittent bleeding.  A September 1999 VA examination 
report indicates that the veteran reported having bleeding 
on and off.  He reported that he noticed blood every day 
and there was some pain involved.  The veteran used 
Preparation H and he had some relief.  He has had no 
surgery for the hemorrhoids.  Examination revealed small 
external hemorrhoids.  There were no masses or active 
bleeding.  There was slight tenderness present.  The 
diagnosis was external hemorrhoids.     

A May 2001 emergency room record indicates that the 
veteran had complaints of bleeding hemorrhoids for one 
day.  A July 2001 emergency room record indicates that the 
veteran reported having painful hemorrhoids with bleeding.  
Examination revealed inflamed external hemorrhoids with 
bleeding.  Hemorrhoid suppositories, sitz baths and stool 
softeners were prescribed.  The final diagnosis was 
inflamed external hemorrhoids.  

The February 2002 VA examination report indicates that the 
veteran reported having intermittent rectal bleeding 
consisting of bright red blood secondary to hemorrhoids.  
The veteran indicated that he was seen in the emergency 
room a couple of times for this.  The veteran denied 
having constipation or any changes in bowel motions.  
Rectal examination revealed normal sphincter control.  No 
external hemorrhoids were visualized.  The diagnosis, in 
pertinent part, was hemorrhoids by history, no external 
hemorrhoids visualized and can not rule out internal 
hemorrhoids.  

The medical evidence of record shows that the veteran has 
intermittent hemorrhoids with intermittent bleeding, pain, 
and tenderness.  There is no medical evidence of large or 
thrombotic irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  As 
noted above, upon VA examination in February 2002, no 
external hemorrhoids were visualized.  There is evidence 
of intermittent bleeding.  However, there is no medical 
evidence of persistent bleeding with secondary anemia or 
fissures.  Although bleeding was detected upon an 
emergency room visit in July 2001, bleeding was not 
detected upon VA examinations in 1999 and 2002.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 
zero percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied.

Entitlement to a Disability Evaluation in Excess of 20 
Percent for Pellegrini Stieda disease of the Left Knee

The RO has rated the veteran's Pellegrini Stieda disease 
of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 and assigned a 20 percent evaluation.     

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the service-connected Pellegrini 
Stieda disease of the left knee under the provisions of 
Diagnostic Code 5257, since the medical evidence shows 
that the left knee disability more closely approximates 
the criteria for the 20 percent rating.  

A December 1998 VA treatment record indicates that the 
veteran had left knee pain for several years and the pain 
was worsening but the veteran was not severely limited.  
It was noted that the veteran's main functional limitation 
was due to the claudication (peripheral vascular disease).  
Physical examination revealed that the left knee range of 
motion was 10 degrees to 130 degrees.  There was crepitus 
with motion.  Varus and valgus was stable.  There was 
joint line tenderness.  The impression was mild left knee 
osteoarthritis.  

A December 1998 VA examination report indicates that the 
veteran reported that the pain in the left knee had been 
increasing.  At times, the knee buckled.  Examination 
revealed genu varum.  Moderate quadriceps atrophy was 
present.  There was no swelling, tenderness, or effusion.  
There was markedly increased crepitation in the knee 
joint.  Lateral instability was present.  Range of motion 
of the left knee was extension to 10 degrees and flexion 
to 110 degrees.  It was noted that the veteran complained 
of pain throughout the range of motion.  X-ray examination 
revealed Pellegrini Stieda and degenerative joint disease 
of the left knee.  

A September 1999 VA examination report reveals that the 
veteran reported having severe pain in his left knee.  He 
ambulated with a cane and he had weakness in his left 
knee.  He had swelling on and off.  The veteran could not 
do any heavy lifting, running, or prolonged walking or 
standing.  He had difficulty walking up and down stairs 
and playing sports.  He had difficulty getting up from a 
chair due to weakness.  Examination revealed a varus 
deformity of the knees.  The left side was tender.  There 
was no edema.  Range of motion was zero to 100 degrees.  
It was noted that he had pain throughout range of motion.  
X-ray examination revealed tricompartmental osteoarthritis 
bilaterally without significant interval changes and 
findings consistent with Pellegrini Stieda of the left 
knee.   

In an October 2000 statement, Dr. W. stated that the 
veteran was currently suffering from chronic knee pain and 
he had recurrent and severe pain associated with limited 
knee motion.  Dr. W. stated that the veteran's exercise 
capacity was significantly reduced by the chronic 
arthritic changes.     

A November 2000 VA treatment record indicates that upon 
examination, muscle strength of both lower extremities was 
5/5.  There was no effusion.  There was a slight varus 
deformity.  There was extension to 5 degrees and flexion 
to 100 degrees.   There were marked crepitations.  The 
impression was bilateral degenerative joint disease of the 
knees.   

A March 2001 VA treatment record indicates that the 
veteran has severe osteoarthritis of the knees.  

A March 2002 VA examination report indicates that 
examination of the left knee revealed marked muscle 
atrophy.  A varus deformity was present in both knees.  
There was a flexion contracture of about 25 degrees.  
Flexion was limited to 100 degrees.  Pain was noticed 
during the range of motion.  There was increased 
crepitation with range of motion.  Diffuse tenderness was 
present around the knee joint.  Some instability was 
present.  McMurray's test could not be done due to pain.  
Muscle strength was 4/5 around the knee joint.  X-ray 
examination of the left knee revealed Pellegrini Stieda 
disease and degenerative joint disease of the left knee.  

At the hearing before the Board in September 2002, the 
veteran reported that he was able to walk 25 to 30 feet 
and he walked with a cane.  He sometimes wore a brace on 
his left knee.  The veteran indicated that sometimes, his 
knee would give out.  

The medical evidence of record shows that the veteran's 
left knee disability is productive of moderate impairment.  
The medical evidence of record does not establish severe 
impairment of the left knee; there is no medical evidence 
of severe lateral instability or subluxation.  The record 
shows that the veteran has instability of the left knee.  
Upon VA examination in March 2002, the left knee 
instability was described as "some instability."  The 
veteran complained of weakness of the left knee; however, 
there is no medical evidence of severe weakness.  The 
December 1998 VA examination report indicates that the 
veteran had moderate atrophy of the left quadriceps.  A 
March 2002 VA examination report indicates that there was 
marked muscle atrophy; however muscle strength around the 
knee joint was 4/5.  The medical evidence shows that the 
veteran experienced pain and increased crepitation with 
motion.  There is also medical evidence of joint line 
tenderness.  Based upon these findings, the Board finds 
that the 20 percent rating is appropriate under Diagnostic 
Code 5257 for moderate instability and impairment of the 
left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As noted above, there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's 
joints.  See DeLuca v. Brown, supra.

However, in this case, where the diagnostic code under 
which the instability is rated, 38 C.F.R. § 4.71, 
Diagnostic Code 5257, is not predicated on loss of range 
of motion, §§ 4.40, 4.45, and 4.59 with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has explored the possibility of rating the 
veteran's left knee disability under a different 
diagnostic code.  The Board finds that a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Codes 5260 or 5261 pertaining to limitation of 
motion of the knee.  Normal flexion and extension of a 
knee is from zero to 140 degrees.  The medical evidence of 
record shows that the range of motion of the left knee was 
limited to 5 to 10 degrees of extension and to 100 to 130 
degrees of flexion.  It is clear that the veteran is able 
to flex his left knee well beyond 15 degrees.  The medical 
evidence shows that extension of the left knee is only 
limited to 5 to 10 degrees.  Thus, the Board concludes 
that although the veteran is experiencing some limitation 
of motion, pursuant to objective medical evidence of 
record, such limitation does not meet the objective 
criteria for a compensable evaluation under Diagnostic 
Codes 5260 or 5261.  

However, the Board finds that a separate 10 percent 
evaluation is warranted for arthritis of the left knee 
under VAOPGCPREC 9-98 and 38 C.F.R. § 4.59, in addition to 
the 20 percent evaluation assigned under Diagnostic Code 
5257.  Initially, the Board notes that in the March 1949 
rating decision, the RO characterized the left knee 
disability as Pellegrini Stieda of the left knee with 
minimal traumatic arthritis and the left knee disability 
was initially rated under Diagnostic Code 5010, arthritis 
due to trauma.  Thus, the veteran's arthritis of the left 
knee is considered service-connected.  Review of the 
record reveals that there are X-ray findings of 
degenerative arthritis of the left knee and evidence of 
painful motion.  X-ray examination in March 2002 revealed 
degenerative joint disease of the left knee.  The VA 
examination reports and treatment records indicate that 
the veteran had complaints of pain in the left knee and 
the examiners noted that there was evidence of pain with 
motion.  The VA examination reports show that the veteran 
had limited range of motion of the left knee.  Extension 
was limited to 5 to 10 degrees and flexion was limited to 
100 to 130 degrees.  The Board believes that these 
findings are indicative of additional disability of the 
left knee, characterized as limited range of motion and 
painful motion due to the arthritis, as contemplated under 
VAOPGCPREC 9-98 and 38 C.F.R. § 4.59.  Accordingly, the 
assignment of a separate 10 percent evaluation for 
degenerative joint disease of the left knee under 
Diagnostic Code 5003 is warranted.   

In summary, a disability evaluation in excess of 20 
percent for the service-connected Pellegrini-Stieda of the 
left knee is not warranted under Diagnostic Code 5257 for 
the reasons and bases described above.  A separate 10 
percent disability evaluation is warranted for 
degenerative arthritis of the left knee under Diagnostic 
Code 5003.  The benefit sought on appeal is granted to 
that extent.   

Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the left leg

The veteran's varicose veins are evaluated under 
Diagnostic Code 7120.  The RO assigned a 20 percent 
evaluation to the varicose veins of the left leg from May 
15, 1995.  The Board notes that the criteria for 
evaluating cardiovascular disabilities was changed and the 
new regulations became effective on January 12, 1998.  See 
62 Fed. Reg. 65207 (1997).  The record shows that the 
veteran's claim for an increased evaluation was received 
in July 1998.  Thus, the revised criteria for Diagnostic 
Code 7120 is applicable.  

In applying the law to the existing facts, for the reasons 
expressed below, the record demonstrates the requisite 
objective manifestations for a 40 percent rating for 
varicose veins of the left leg under the provisions of 
Diagnostic Code 7120.  

As noted above, Diagnostic Code 7120 provides that a 40 
percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating 
is warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent rating is 
warranted for varicose veins with massive, board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120. 

A January 1999 VA examination report indicates that the 
veteran treated his varicose veins with elastic stockings.  
It was noted that the varicose veins were painful at 
times; they caused sharp pain.  The veteran reported 
having pain in his calf with walking.  Examination of the 
extremities revealed 1+ edema.  There were moderate to 
severe varicosities on both lower extremities, especially 
on the left.  The varicosities on the left extended up to 
the groin.  The varicosities were nontender and were very 
obvious and protruding.   

A September 1999 VA examination report indicates that the 
veteran reported that the pain in the left leg was 
somewhat worse since the last VA examination; the pain was 
worse, especially with walking.  The veteran reported that 
he could not walk more than 50 feet and he had cramps, 
especially at night.  The veteran denied having any 
ulcers.  Examination showed moderate-sized varicose veins 
between the left knee and left ankle on the medial aspect 
and moderate-sized varicose veins in the left thigh medial 
aspect.  There were no ulcers or lesions.  There was 
slight pigmentation.  There was no tenderness.  The veins 
were soft.  The veins were less prominent on lying down 
and were more prominent on standing.  The diagnosis, in 
pertinent part, was moderate-sized varicose veins in the 
left lower extremity, uncomplicated.  

A February 2002 VA examination report indicates that the 
veteran had chronic bulging of the varicose veins which 
increased with prolonged standing with pain in the legs 
and irritation.  The veteran also reported having 
claudication type of pain after walking 25 to 50 feet.  It 
was noted that due to a chronic, non-healing ulcer, the 
left great toe was amputated.  The veteran also reported 
having chronic swelling of both lower extremities which 
was not relieved by even raising his legs.  Upon 
examination, the skin of both lower extremities appeared 
shiny.  There were obvious, noticeable varicose veins on 
the left lower extremity with an old scar on the left 
side.  There was swelling which was pitting in nature.  
The diagnosis was varicose veins.     

In applying the law to the existing facts, the Board finds 
that a 40 percent evaluation is warranted under Diagnostic 
Code 7120 for the service-connected varicose veins of the 
left leg.  The medical evidence of record shows that the 
veteran has persistent edema which is not relieved by 
elevation of the left leg.  The January 1999 VA 
examination revealed 1+ edema of the left lower extremity.  
The February 2002 VA examination revealed that the veteran 
had swelling which was pitting in nature.  The veteran 
indicated that the chronic swelling was not relieved by 
raising his legs.  There is medical evidence of 
pigmentation.  The September 1999 VA examination report 
indicates that upon examination, there was slight 
pigmentation.  The February 2002 VA examination report 
indicates that the veteran's skin appeared shiny.  Based 
upon these findings, the Board finds that the service-
connected varicose veins on the left more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 7120.  

The Board finds that a disability evaluation in excess of 
40 percent is not warranted under Diagnostic Code 7120.  
The medical evidence establishes that the veteran does not 
have massive board-like edema, constant pain at rest, 
subcutaneous induration, or persistent ulceration.  As 
noted above, there are findings of persistent edema.  
However, there is no medical evidence of board-like edema 
or subcutaneous induration.  The September 1999 VA 
examination report indicates that the veins were soft.  
The February 2002 VA examination report described the 
edema as pitting.  The record shows that the veteran had 
complaints of pain with walking; there is no evidence of 
complaints of pain with rest.  There is no medical 
evidence of persistent ulcers.  Upon VA examinations in 
1999 and 2002, ulcers were not detected.  The record shows 
that several years earlier, the veteran had a non-healing 
ulcer of the left great toe and due to this ulcer, the toe 
was amputated.  However, a February 1995 VA treatment 
record indicates that the ulcer was secondary to the 
veteran's peripheral vascular disease which is not 
service-connected.  In any event, there is no current 
medical evidence of persistent ulceration due to the 
varicose veins of the left leg.    

In summary, a 40 percent disability evaluation for the 
service-connected varicose veins of the left leg is 
warranted under Diagnostic Code 7120 for the reasons and 
bases described above.  The benefit sought on appeal is 
granted to that extent.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for bronchitis; 
the appeal is granted to that extent.

Service connection for varicose veins of the right leg is 
denied.  

Entitlement to a compensable disability evaluation for 
hemorrhoids is denied.  

Entitlement to a disability evaluation in excess of 20 
percent under Diagnostic Code 5257 for Pellegrini-Stieda 
of the left knee is denied.  

Entitlement to a separate 10 percent evaluation for 
degenerative arthritis of the left knee under Diagnostic 
Code 5003 is granted, subject to regulations governing the 
payment of monetary awards.

Entitlement to a 40 percent evaluation for varicose veins 
of the left leg is granted, subject to regulations 
governing the payment of monetary awards.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

